Citation Nr: 1220151	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  07-10 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, depression, and generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and C.E.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In the September 2006 rating decision, the RO denied service connection for schizophrenia and a back disability.  The Veteran filed a timely notice of disagreement (NOD) as to the denial of both issues.  The Veteran also filed an NOD as to the issues of entitlement service connection for disabilities involving the right hip and right foot, which were denied in a December 2007 rating decision.  However, in a January 2010 rating decision, the RO granted service connection for disabilities affecting the Veteran's back, right hip, and right foot, which was considered a full grant of the benefits sought with regard to those issues.  Therefore, those issues are no longer on appeal and will not be addressed in the decision herein.  

While the Veteran only filed an NOD as to the denial of service connection for schizophrenia, he also filed a separate claim seeking service connection for generalized anxiety disorder, which was denied in an April 2007 rating decision.  The Board finds that the Veteran's claim of service connection for schizophrenia includes all acquired psychiatric disorders that are reasonably encompassed by the evidence of record, including his description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Therefore, the issue on appeal has been recharacterized, as stated above, to encompass all currently claimed and diagnosed acquired psychiatric disorders, including paranoid schizophrenia, depression, and generalized anxiety disorder.  

In October 2010, the Veteran and his sister, C.E., testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the haring is associated with the claims file.  

In January 2011, the Board remanded the claim on appeal for additional evidentiary development, to include obtaining outstanding records from VA and the Social Security Administration and scheduling the Veteran for a VA examination.  All requested development was completed upon remand and the appeal has been returned to the Board for adjudication.  

The issues of entitlement to service connection for migraine headaches and entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The most competent, credible, and probative evidence of record supports a finding that the Veteran's current paranoid schizophrenia was incurred as a result of his military service.  


CONCLUSION OF LAW

Paranoid schizophrenia was incurred as a result of active military service.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  As will be discussed in detail below, the Board finds that service connection for paranoid schizophrenia is warranted.  Therefore, a full discussion of whether VA met these duties is not needed as no prejudice can flow to the appellant from any notice or assistance error based upon the full grant of the benefit sought.  

Legal Criteria and Analysis

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Additionally, VA regulations provide that psychosis will be presumptively service connected if it manifests to a compensable degree within one year after discharge.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  For these purposes, "psychosis" includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Review of the record reveals that the Veteran has been variously diagnosed with paranoid schizophrenia and depression.  See March 2011 VA examination report; February 2011 statement from Dr. M.G.; March 2007 statement from Dr. J.J.; August 2005 VA outpatient treatment record.  While the Veteran has claimed service connection for generalized anxiety disorder, the evidentiary record does not contain any competent medical evidence showing a diagnosis of that particular disability.  

Nevertheless, the Veteran has asserted that service connection is warranted for paranoid schizophrenia because he received treatment for this disability during service.  He has asserted that he also received treatment for his psychiatric disability after service, as his symptoms have been a constant problem since he was discharged from service until the present time.  

The Veteran has provided a detailed statement regarding numerous, traumatic events that he experienced during basic training and throughout service, which included assaults, sexual advances, and racism.  See October 2010 statement from the Veteran.  He has asserted that, in approximately June 1977, he called his family at home and told them that he was hearing voices and thought that people were after him.  He has also asserted that, as a result of the in-service events, he spoke to the chaplain and eventually received mental health treatment at the Womack Army Hospital at Fort Bragg, North Carolina, in July 1977.  See Id.  

The service treatment records (STRs) that are associated with the claims file do not contain any complaints, treatment, or findings related to an acquired psychiatric disability that was incurred, manifested, or treated during the Veteran's military service.  However, the Board notes that treatment records could not be obtained from the Womack Army Hospital, despite numerous attempts to obtain this evidence.  Therefore, there is no contemporaneous medical evidence showing complaints or treatment for a psychiatric disorder during service.  

Nevertheless, the Board finds the preponderance of the other evidence of record supports a finding that the Veteran's current diagnosis of paranoid schizophrenia is related to his military service.  

In making this determination, the Board notes that, while there is no contemporaneous medical evidence showing complaints or treatment for a psychiatric disorder during service, there is competent and credible lay evidence of record which shows that the Veteran was suffering from symptoms of a psychiatric disorder during service.  As noted, the Veteran has asserted that he was hearing voices and thought that people were after him during service and that he told his family about his symptoms at that time.  The Veteran's sister, C.B., has provided written statements and testimony which corroborate the Veteran's report of calling home during service and stating that he thought people were after him.  See April 2007 lay statement from C.E.; October 2010 Travel Board hearing transcript.  

The Veteran and his sister are competent to report events that they experienced firsthand during the Veteran's period of military service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the consistency of their reports lends credibility to their assertion of the Veteran manifesting psychiatric symptoms during service.  

The other evidence of record also corroborates the Veteran's report of experiencing symptoms during service, as there is lay and medical evidence showing that the Veteran sought psychiatric treatment as early as one to two years after service and reported having suffered from symptoms in the past at that time.  

Indeed, the Veteran's sister has reported that, when the Veteran came home from service, he was delusional and manifested erratic behavior and anxiety.  She has reported that in, approximately January 1980, the Veteran sought psychiatric treatment from Sonoma County Mental Hospital (SCMH) and was eventually diagnosed with schizophrenia by a Dr. R.E.  See April 2007 lay statement.  The Veteran has also reported receiving treatment for schizophrenia since 1980.  See April 2007 statement from the Veteran.  

In this regard, the evidentiary record contains treatment records dated in April 1983 which show that the Veteran was given psychiatric testing and evaluation to determine if he had a thought disorder at that time.  The physician who conducted a psychological evaluation in April 1983 noted that the Veteran had been functioning at a lower level of performance after discharge from service and diagnosed him with schizophrenic disorder, paranoid type.  See April 1983 psychological evaluation.  Likewise, in June 1983, a Dr. A.L. evaluated the Veteran and noted that he reported having auditory and visual hallucinations in the past, as well as paranoid ideations toward people who were "running after him."  After conducting various tests, Dr. A.L. determined that the Veteran suffered from schizophrenia.  See June 1983 statement from Dr. A.L.  

The evidentiary record also contains a March 2007 statement from Dr. J.J., the physician currently treating the Veteran at Sonoma County Mental Health Hospital.  Dr. J.J. stated that review of records from SCMH revealed that the Veteran was initially treated at that facility for symptoms of schizophrenia in November 1981 and eventually diagnosed with schizophreniform disorder.  Dr. J.J. noted that the Veteran began receiving outpatient treatment in March 1983 which led to his diagnosis of schizophrenic disorder, paranoid type, in April 1983.  He also noted that, while there was a gap in treatment from January 1994 to February 1995, the Veteran has continued to receive outpatient treatment for schizophrenia since 1995.  See March 2007 statement from Dr. J.J.  

The lay and medical evidence mentioned above is considered competent and credible evidence showing that the Veteran manifested psychiatric symptoms during service and was diagnosed with paranoid schizophrenia within two years of discharge from service.  While this evidence does not establish that the Veteran manifested "psychosis" during his first post-service year, this evidence is considered particularly probative in establishing that the Veteran manifested continued psychiatric symptoms after service which were similar to the symptoms reported during service.  

Therefore, the Board finds the lay and medical evidence mentioned above reflects that the Veteran manifested psychiatric symptoms during service which continued after service and were diagnosed as paranoid schizophrenia as early as two years after he was discharged from service.  

In addition to the foregoing, the Board finds there is a medical opinion of record which relates the Veteran's current paranoid schizophrenia to his military service.  The Veteran was afforded a VA examination in March 2011 to determine if he currently has a psychiatric disability that is related to his military service.  At that time, the Veteran reported his military history, including seeking help and treatment from the chaplain and mental health personnel due to feeling jumpy and excited.  The VA examiner conducted a mental status examination in March 2011 and reviewed the claims file in August 2011, after which he diagnosed the Veteran with paranoid schizophrenia and ultimately opined that it is more likely than not that the Veteran's symptoms of paranoid schizophrenia were first manifest during military service and have been chronic through the present with no clinically significant periods of symptom remission.  See March 2011 VA examination report and addendums dated August 2011 and April 2012.  In making this determination, the VA examiner noted that the evidence of record was consistent with clinical impressions and the Veteran's self report.  See August 2011 addendum.  The VA examiner also noted that the Veteran denied any history of alcohol or substance abuse and that no other psychiatric diagnosis was indicated.  See March 2011 addendum.  

The diagnosis and medical opinion provided by the March 2011 VA examiner is considered the most competent, credible, and probative evidence of record with regard to whether the Veteran currently has an acquired psychiatric disorder that is related to his military service.  Indeed, the Board finds that the March 2011 VA examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination, which ruled out other psychiatric diagnoses.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In fact, the VA examiner provided an opinion that was based upon the evidence of record and supported by a complete rationale.  Moreover, the VA examiner's opinion is supported by the other evidence of record, inclusive of the lay and medical evidence which shows that the Veteran manifested psychiatric symptoms during service, which continued thereafter and were diagnosed as paranoid schizophrenia within two years of service.  

In evaluating this claim, the Board finds probative that there is no medical evidence or opinion of record which suggests that the Veteran's current diagnosis of paranoid schizophrenia is not related to his military service.  Instead, the preponderance of the evidence reflects that the Veteran first manifested symptoms of a psychiatric disorder during service, that the Veteran's symptoms continued after service, and that the Veteran's current diagnosis of paranoid schizophrenia has been medically linked to the psychiatric symptoms manifested during his military service.  

Therefore, based on the foregoing, the Board finds the preponderance of the most competent, credible, and probative evidence supports a finding that the Veteran's current paranoid schizophrenia is related to his military service.  As such, the Veteran's claim may be granted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.   


ORDER

Entitlement to service connection for paranoid schizophrenia is granted.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


